DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-41 are allowed.
The following is an examiner’s statement of reasons for allowance: Fullam et al in view of Bharitar and further in view of Vernon et al and further in view of Korn et al disclose a computer-implemented method for generating an audio scene for an extended reality (XR) environment, the method comprising: determining that a first virtual sound source that has a high frequency component and is associated with the XR environment affects a sound in the audio scene; generating a sound component associated with the first virtual sound source based on a contribution of the first virtual sound source to the audio scene; determining a first cost associated with assigning the first virtual sound source to a first loudspeaker included in a plurality of loudspeakers, wherein each loudspeaker included in the plurality of loudspeakers emits sound waves, wherein the first cost is determined based on: an angular distance between the first virtual sound source and the first loudspeaker with respect to a user location; mapping the sound component to the first loudspeaker based, at least in part, on the first cost; and outputting at least a first portion of the sound component for playback on the first loudspeaker; but do not expressly disclose and a frequency bias function that weights the first virtual sound source higher than a second virtual sound source, wherein frequency components of the second virtual sound source are of lower frequency than the high frequency component.
None of the prior art of record disclose in their entirety or in combination the claimed limitation “and a frequency bias function that weights the first virtual sound source higher than a second virtual sound source, wherein frequency components of the second virtual sound source are of lower frequency than the high frequency component”
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761. The examiner can normally be reached M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651